Detailed Action
This office action is for US application number 16/837,693 evaluates the claims as filed on May 20, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2021 has been entered.

Response to Arguments
Applicant's arguments filed May 20, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Baker and Anderson teaches all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that the final office action adds a motivation that was not present in the non-final office action (Remarks p. 9), Examiner notes that 
With regards to Applicant’s argument that the final office action fails to correctly address the modification changing Knoepfle’s principle of operation and instead addresses Knoeplfle’s goal and Applicant did not include an argument that the modification would render Knoeplfle inoperable for its intended use (Remarks p. 9-10), Examiner notes that it is unclear from the provided statements what Applicant is intending to indicate was lacking from the final office action dated January 8, 2021 as each of Applicant’s arguments were addressed in the “Response to Arguments” on pages 2-5 in the generally the order presented in Applicant’s remarks. Further, such does not identify what Applicant is considering to be lacking to enable such to be better clarified. 
With regards to Applicant’s argument that the previous response did not include amendments and as such new motivations should have been provided in a subsequent non-final office action (Remarks 10), Examiner notes that the previous response did not include amendments and the rejection did not change. As Applicant has not identified an improper change in the rejection, or any change in the rejection, the finality of the office action is proper and stands.
With regards to Applicant’s argument that the rejection is incomplete as it does not properly address Knoepfle’s principle of operation and as such finality is improper 
With regards to Applicant’s citation of #6 of the Response to Arguments and argument that it is unclear how modifying Knoepfle to no longer use a spacer could not be considered improperly changing the principle of operation per MPEP 2143.01(VI) as the entire purpose of Knoepfle is to use a spacer to create a gap and the teachings are not sufficient to render the claims obvious (Remarks p. 10-11), Examiner notes that MPEP 2143 provides that “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so”. As addressed in #6 of the Response to Arguments as cited by Applicant, the goal/purpose of Knoepfle is to ensure that the plate is elevated/spaced from the bone/gingiva (col. 5 lines 58-60) so that no pressure is created on the bone (col. 6 lines 31-32). That is, as cited by Applicant from #6 of the Response to Arguments “the principle of operation of spacing, separating, or distracting segments is unaltered” in the combination of Knoepfle in view of Anderson. That is, the principle of operation is not “using a spacer” as appears to be argued by Applicant, but is instead “spacing, separating, or distracting” one structure from another structure. As detailed on at least pages 7-11 of the final office action and pages 6-10 of the non-final office action dated September 25, 2020, Knoeplfe discloses a step of creating a gap (using a spacer/shim), Anderson teaches an alternate step of creating a gap (using threading), and Anderson provides a number of reasons that such is beneficial, i.e. Anderson provides motivation for the modification. Thus, the principle of operation of 
With regards to Applicant’s argument that neither Knoepfle nor Anderson teach using a fastener to separate a plate from bone (Remarks p. 11), Examiner notes that such has not been asserted. Instead, such is disclosed by the combination of Knoepfle and Anderson as detailed on at least pages 7-11 of the final office action and pages 6-10 of the non-final office action dated September 25, 2020. That is, Knoeplfe discloses a step of creating a gap (using a spacer/shim), Anderson teaches an alternate step of creating a gap (using threading), and Anderson provides a number of reasons that such is beneficial, i.e. Anderson provides the motivation for the modification.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/980,910, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 61/980,910 fails to provide adequate support for at least each fastener  each fastener having first and second threaded portions, the second threaded portion distal to the head, and the first threaded portion distal to the second threaded portion, the first threaded portion having threads with a smaller diameter than threads of the second threaded portion, and the second threaded portion having a larger lead than the first threaded portion; rotating the fastener relative to the bars and relative to the mandible or maxilla such that the fastener is threadably advanced into the maxilla or the mandible while simultaneously threadably moving a respective mounting tab of the plurality of mounting tabs toward a head of the fastener and away from gingival tissue through which the fastener extends of claim 15, and an annular locking groove of claim 18. As such, claims 1-20 are considered as of November 3, 2014.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 13/061,119) in view of Anderson et al. (US 2005/0038438, hereinafter “Anderson”).
As to claim 15, Baker discloses a method of restricting movement of a mandible relative to a maxilla (Figs. 7-9, ¶68 discloses a spacer to prevent the arch bars from continual contact with the muscosal tissue), the method comprising: obtaining or providing a maxilla assembly and a mandible assembly (Figs. 8 and 9), each assembly having a bar (82, 82’, Figs. 8 and 9) having a longitudinal axis (horizontal as shown in Figs. 8 and 9, Figs. 8 and 9), a plurality of mounting tabs (see illustration of Fig. 8), a plurality of fasteners (90s, Fig. 9), each mounting tab of the plurality of mounting tabs having at least two openings (84s, as defined, Fig. 8) and at least two hooks (86s, as defined, Fig. 8), wherein the at least two openings are positioned side-by-side (Figs. 8 and 9) on an axis parallel to the longitudinal axis of the bar (Figs. 8 and 9), and each fastener of the plurality of fasteners having a head (end portion shown in Fig. 9) and a threaded portion (¶s 57 and 58 disclose that 90 is a screw); bending at least a portion of the bar of the maxilla assembly into a first shape corresponding to a shape of the claim 16, Baker discloses connecting one of the hooks of the bar of the maxilla assembly to one of the hooks of the bar of the mandible assembly (Fig. 9). As to claim 19, Baker discloses inserting additional fasteners of the plurality of fasteners through respective openings of the plurality of mounting tabs (Figs. 8 and 9); threadably driving respective threaded portions of the additional fasteners into the maxilla or the mandible (Fig. 9, ¶57); and rotating the additional fasteners relative to the bars and relative to the maxilla or the mandible such that the additional fasteners are threadably advanced into the maxilla or the mandible (Fig. 9, ¶57).
Baker is silent to each fastener of the plurality of fasteners having first and second threaded portions, the second threaded portion distal to the head, and the first threaded portion distal to the second threaded portion, the first threaded portion having threads with a smaller diameter than threads of the second threaded portion, and the second threaded portion having a larger lead than the first threaded portion and that the fastener is threadably advanced into the maxilla or the mandible while simultaneously threadably moving the mounting tab toward a head of the fastener and away from claim 17, Baker is silent to the lead of the second threaded portion is approximately twice the lead of the first threaded portion. As to claim 19, Baker is silent to the additional fasteners are threadably advanced into the maxilla or the mandible while simultaneously threadably moving the plurality of mounting tabs toward respective heads of the additional fasteners and away from gingival tissue through which the additional fasteners extend. 
Anderson teaches a fastener (10, Figs. 1A-1C) including a head (see illustration of Fig. 1A) and first and second threaded portions (see illustration of Fig. 1A), the second threaded portion distal to the head (see illustration of Fig. 1A), and the first threaded portion distal to the second threaded portion (see illustration of Fig. 1A), the first threaded portion having threads with a smaller diameter than threads of the second threaded portion (see illustration of Fig. 1A), and the second threaded portion having a larger lead than the first threaded portion (Figs. 1A-1C, ¶s 27 and 28); rotating the fastener such that the fastener is threadably advanced into bone while simultaneously threadably moving a proximal material portion toward a head of the fastener and away from a distal material portion through which the fastener extends (¶27 discloses that the pitch difference allows proximal portion 12 of the bone screw to advance more quickly into bone than the distal portion 14, thereby creating a distraction force between the proximal and distal portions). As to claim 17, Anderson teaches that the lead of the second threaded portion is approximately twice the lead of the first threaded portion (¶s 27 and 28). As to claim 19, Anderson teaches inserting additional fasteners of the plurality of fasteners (Fig. 6B); and rotating the additional fasteners such that the additional fasteners are threadably advanced into the bone while simultaneously 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of creating a gap using a spacer and the threaded portion as disclosed by Baker to have the threaded portion be first and second threaded portions where the second threaded portion has a larger lead that is double the lead of the thread of the first threaded portion as taught by Anderson in order to enable the second threaded portion to advance more quickly than the first threaded portion, thereby creating a distraction force between the proximal and distal portions (Anderson ¶27), thus providing a simple, safe implantable fastener and method for distracting two segments (Anderson ¶6) to space the arch bars from the mucosal tissue to prevent the arch bars from continual contact with the muscosal tissue (Baker ¶68) to avoid rendering the muscosal tissue vulnerable to pressure necrosis. 
As a result, the combination of Baker and Anderson discloses rotating the fastener relative to the bars and relative to the mandible or maxilla such that the fastener is threadably advanced into the maxilla or the mandible while simultaneously threadably moving the mounting tab toward a head of the fastener and away from gingival tissue through which the fastener extends (Baker Figs. 7-9, ¶s 57, 58, and 68; Anderson Figs. 1A-1C, ¶27). As to claim 19, the combination of Baker and Anderson discloses inserting additional fasteners of the plurality of fasteners through respective openings of the plurality of mounting tabs (Baker Figs. 8 and 9); threadably driving respective first threaded portions of the additional fasteners into the maxilla or the 


    PNG
    media_image1.png
    638
    826
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    561
    965
    media_image2.png
    Greyscale


As to claim 19, the combination of Baker and Anderson discloses the invention of claim 15 but does not explicitly disclose adjusting a depth of the fastener in the maxilla or the mandible to vary a gap formed between the respective mounting tab and the gingival tissue.
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to adjust a depth of the fastener in the maxilla or the mandible of the combination of Baker and Anderson to vary a gap formed between the respective mounting tab and the gingival tissue, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a simple, safe method for distracting two segments (Anderson ¶6) to space the arch bars from the mucosal tissue to prevent the arch bars . 

Allowable Subject Matter
Claims 1-14 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/AMY R SIPP/Primary Examiner, Art Unit 3775